Title: To Alexander Hamilton from Lewis Tousard, 30 June 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Dr Sir,
            Newport June 30th. 1799
          
          I have the Honour of informing you of Major D. Jackson’s Arrival at this Garrison. Agreably to your Orders, of which we reciprocally exchanged the Communication, I am to make him known to the Troops as their Commandant to-morrow, and will have him charged with all the Details of the Duty and Service.
          We have immediately entered upon the Arrangement of the Troops which compose his Battalion, and tried to do Justice to the Seniority of the Officers. Enclosed I transmit to you the Copy of the said Arrangement, which, after having received your Sanction, shall be put into Execution.
          It will be necessary that Major D. Jackson goes to Boston to fetch his Family down as soon as he has provided convenient Quarters for them, which he will find much Difficulty to procure. The Assent I gave to his Demand will, I hope, meet with your Approbation.
          I have to acknowledge the Receipt of your General Orders of May 29th. June 1st. 13th. 15th. 20th. and the Order relative to the inlisting only Citizens of the United States.
          The Federal Battery of Fort Adams being completed, four 32 Pounders mounted on Sea-coast Carriages, great Part of the Foundation of the Circumvallation, and of the Barracks of the Fort being laid, the Flag will be raised, the Fort named, and a Federal Salute fired on the 4th. of July next.
          With the greatest Respect I have the Honour to be Your obliged and very humble Servant
          
            Lewis Tousard
          
          Hble Major General Al. Hamilton—
        